Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17, 18 and 21 are objected.  Claims 17, 18 and 21 recite “the hollow space”.  It shall be “the axially extending hollow space”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 16
Regarding claim 16, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In Reference to Claim 17-27 and 32
Claims 17-27 and 32 are rejected due to their virtue dependency to Claim 16.
In Reference to Claim 28
Regarding claim 28, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In Reference to Claims 29-31
Claims 29-31 are rejected due to their virtue dependency to Claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2016/0305427 to Welte (The prior art rejection is made based on the issued US Patent 10,087,929).
In Reference to Claim 16
Welte discloses a pump for applying fluid to a unit, the pump comprising: a pump housing, comprising: an inlet (Fig. 3, 2b) for the fluid on a low-pressure side; an outlet (Fig. 3, 3b) for the fluid on a high-pressure side; a circumferential wall (Fig. 1, 12) which surrounds a delivery chamber of the pump; and an end-facing wall (Fig. 1, 3) featuring an outer end-facing surface facing axially away from the delivery chamber and at which the outlet emerges; a delivery member (As showed in Fig. 15), which can be moved in the delivery chamber, for delivering the fluid from the low-pressure side to the high-pressure side; a gasket (Fig. 3, 5) comprising a gasket loop (Fig. 3, as showed the gasket 5 includes arm portion 5b surrounds the outlet 3b) which surrounds the outlet in order to seal it off on the outer end-facing surface of the end-facing wall; a female joining element (Fig. 1, annotated by the examiner, the office interprets the claim language, the joining element is a hollow space) featuring an axially extending hollow space; and a male joining element (Fig. 1, 6) which protrudes through or from the pump housing (Fig. 1, 3) or the gasket (Fig. 1, 5), wherein the male joining element is in a joining engagement, which can be subjected to axial tensile stress, with the female joining element in the hollow space, and Page 2 of 7SSM-1047USPATENT wherein the gasket is in axial contact with one of the joining elements (As showed in Fig. 1) on a rear side facing axially away from the pump housing and is thus held on the pump housing and/or the female joining element is screwed or fitted onto the male joining element.
In Reference to Claim 17
Welte discloses the male joining element (Fig. 1, 6) seals the hollow space (Fig. 1, as showed)
In Reference to Claim 18
Welte discloses the hollow space is a blind hole (As showed in Fig. 1)
In Reference to Claim 19
Welte discloses one of the joining elements (Fig. 1, 6) is in axial contact with the rear side of the gasket (Fig. 1, 5) and presses the gasket axially against the pump housing.
In Reference to Claim 20
Welte discloses the male joining element is a screw, a threaded pin, a blind rivet or a press-fit bolt or pin (Fig. 1, 6)
In Reference to Claim 21
Welte discloses the male joining element (Fig. 1, 6) comprises a shaft (Fig. 1, annotated by the examiner) and a head (Fig. 1, annotated by the examiner), the shaft protrudes axially through a passage of the gasket (Fig. 1, 5) and into the hollow space (Fig. 1, annotated by the examiner), and the head of the male joining element presses axially against the gasket and thus presses the gasket against the pump housing.
In Reference to Claim 23
Welte discloses at least one tongue protrudes (AS showed in Fig.  6) outwards on an outer circumference of the gasket, and the male joining element protrudes through the tongue.
In Reference to Claim 24
Welte discloses the male joining element (Fig. 1, 6) comprises a shaft (Fig. 1, annotated by the examiner) and a head (Fig. 1, annotated by the examiner), the shaft protrudes axially through a passage of the gasket (Fig. 1, 5) and into the hollow space (Fig. 1, annotated by the examiner), and the head of the male joining element presses axially against the gasket and thus presses the gasket against the pump housing
In Reference to Claim 25
Welte discloses the female joining element (Fig. 1, annotated by the examiner) is part of the pump housing (Fig. 1, 2) and positions the circumferential wall and the end-facing wall relative to each other in terms of their rotational angular position, wherein the hollow space is provided on an end-facing side of the female joining element facing the gasket.

    PNG
    media_image1.png
    646
    796
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 22, 26, 27 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 28-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US Patent Publication 2015/0125332 to Rosenkranz et al, US Patent 4,662,827 to Wiernicki and US Patent 4,596,519 to Tuckey.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/3/2022